Supreme Court of Florida
                                  ____________

                                  No. SC17-847
                                  ____________

                         DONALD DAVID DILLBECK,
                                Appellant,

                                         vs.

                             STATE OF FLORIDA,
                                  Appellee.

                                 [January 24, 2018]



PER CURIAM.

      We have for review Donald David Dillbeck’s appeal of the circuit court’s

order denying Dillbeck’s motion filed pursuant to Florida Rule of Criminal

Procedure 3.851. This Court has jurisdiction. See art. V, § 3(b)(1), Fla. Const.

      Dillbeck’s motion sought relief pursuant to the United States Supreme

Court’s decision in Hurst v. Florida, 136 S. Ct. 616 (2016), and our decision on

remand in Hurst v. State (Hurst), 202 So. 3d 40 (Fla. 2016), cert. denied, 137 S. Ct.
2161 (2017). This Court stayed Dillbeck’s appeal pending the disposition of

Hitchcock v. State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017).
After this Court decided Hitchcock, Dillbeck responded to this Court’s order to

show cause arguing why Hitchcock should not be dispositive in this case.

      After reviewing Dillbeck’s response to the order to show cause, as well as

the State’s arguments in reply, we conclude that Dillbeck is not entitled to relief.

Dillbeck was sentenced to death following a jury’s recommendation for death by a

vote of eight to four. Dillbeck v. State, 643 So. 2d 1027, 1028 (Fla. 1994).

Dillbeck’s sentence of death became final in 1995. Dillbeck v. Florida, 514 U.S.
1022 (1995). Thus, Hurst does not apply retroactively to Dillbeck’s sentence of

death. See Hitchcock, 226 So. 3d at 217. Accordingly, we affirm the denial of

Dillbeck’s motion.

      The Court having carefully considered all arguments raised by Dillbeck, we

caution that any rehearing motion containing reargument will be stricken. It is so

ordered.

LABARGA, C.J., and QUINCE, POLSTON, and LAWSON, JJ., concur.
PARIENTE, J., concurs in result with an opinion.
LEWIS and CANADY, JJ., concur in result.

PARIENTE, J., concurring in result.

      I concur in result because I recognize that this Court’s opinion in Hitchcock

v. State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017), is now

final. However, I continue to adhere to the views expressed in my dissenting

opinion in Hitchcock.


                                         -2-
An Appeal from the Circuit Court in and for Leon County,
     Angela Cote Dempsey, Judge - Case No. 371990CF002795AXXXXX

Baya Harrison, III, Monticello, Florida,

      for Appellant

Pamela Jo Bondi, Attorney General, and Charmaine M. Millsaps, Assistant
Attorney General, Tallahassee, Florida,

      for Appellee




                                           -3-